                                                                                             FILED
                                                                                    2019 Dec-20 PM 01:51
                                                                                    U.S. DISTRICT COURT
                                                                                        N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 JERMAINE NEUFVILLE,                        )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )    Case No. 4:19-cv-01159-CLM-JHE
                                            )
 DHS/ICE and JONATHON                       )
 HORTON,                                    )
                                            )
       Defendants.                          )

                           MEMORANDUM OPINION
      The magistrate judge filed a report on November 18, 2019, recommending

this action be dismissed without prejudice for lack of prosecution. (Doc. 12).

Although the magistrate judge advised the plaintiff of his right to file specific written

objections within fourteen (14) days, no objections or other response has been

received by the court. In fact, the United States Postal Service returned the plaintiff’s

copy of the report and recommendation as undeliverable. (Doc. 13). Handwritten

on the returned envelope is the notation, “Released 11/02/09.” (Id.). The plaintiff

has not provided the court with his current address, even though a provision of his

signed complaint reads: “I agree to provide the Clerk’s Office with any changes to

my address where case-related papers may be served. I understand that my failure

to keep a current address on file with the Clerk’s Office may result in the dismissal

of my case.” (Doc. 2 at 11).


                                           1
      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report is

hereby ADOPTED and the recommendation is ACCEPTED.                    Therefore, in

accordance with 28 U.S.C. § 1915A(b), this action is due to be dismissed without

prejudice for lack of prosecution. The plaintiff’s motion for temporary restraining

order (doc. 4) is due to be deemed MOOT.

      A Final Order will be entered.


      DONE and ORDERED this 20th day of December 2019.



                                    _________________________________
                                    COREY L. MAZE
                                    UNITED STATES DISTRICT JUDGE




                                         2
